USCA11 Case: 21-14306      Date Filed: 09/23/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14306
                   Non-Argument Calendar
                   ____________________

NORTON HELTON,
                                           Petitioner-Appellant,
versus
WARDEN,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Middle District of Alabama
           D.C. Docket No. 2:19-cv-00031-WHA-KFP
                   ____________________
USCA11 Case: 21-14306            Date Filed: 09/23/2022         Page: 2 of 4




2                         Opinion of the Court                      21-14306


Before ROSENBAUM, NEWSOM, and GRANT, Circuit Judges.
PER CURIAM:
       Norton Helton, a federal prisoner, appeals the dismissal of
his 28 U.S.C. § 2241 habeas corpus petition for lack of jurisdiction.1
But his arguments are foreclosed by McCarthan v. Director of
Goodwill Industries-Suncoast, Inc., 851 F.3d 1076 (11th Cir. 2017)
(en banc), and we therefore affirm the dismissal.
       Whether a prisoner may bring a § 2241 petition under the
saving clause of § 2255(e) is a question of law that we review de
novo. Id. at 1081. “The petitioner bears the burden of establishing
that the remedy by motion was inadequate or ineffective to test the
legality of his detention.” Id. (quotation omitted).
       Helton’s sentencing court denied his first § 2255 motion, 2
and the Seventh Circuit denied a certificate of appealability. Hel-
ton then discovered evidence revealing a potential claim under Na-
pue v. Illinois, 360 U.S. 264 (1959). He sought permission to file a
successive § 2255 motion based on the “new evidence” exception—
which requires that the “newly discovered evidence . . . , if proven


1 Helton proceeds pro se. Accordingly, his “pleadings are held to a less strin-
gent standard . . . and will, therefore, be liberally construed.” Tannenbaum v.
United States, 148 F.3d 1262, 1263 (11th Cir. 1998).
2 Section 2255 motions are filed in the sentencing court, which for Helton is
the Northern District of Illinois. 28 U.S.C. § 2255(a). Section 2241 petitions
are brought in the place of custody. Id. § 2241(a).
USCA11 Case: 21-14306         Date Filed: 09/23/2022     Page: 3 of 4




21-14306                Opinion of the Court                         3

and viewed in light of the evidence as a whole, would be sufficient
to establish by clear and convincing evidence that no reasonable
factfinder would have found the movant guilty of the offense.” 28
U.S.C. § 2255(h)(1). But the Seventh Circuit decided that this
standard was not met and denied his application.
       Helton then filed a § 2241 petition under the saving clause
of 28 U.S.C. § 2255(e). But he cannot circumvent the procedural
bar this way. To use § 2241, a prisoner must establish that the rem-
edy provided under § 2255 is inadequate or ineffective to test the
legality of his detention. Id. § 2255(e). Under our precedent, three
circumstances satisfy this standard: (1) when the petitioner chal-
lenges the execution of his sentence; (2) when the sentencing court
is unavailable; or (3) when “practical considerations (such as multi-
ple sentencing courts) might prevent a petitioner from filing a mo-
tion to vacate.” McCarthan, 851 F.3d at 1092–93. Section 2255 is
adequate and effective even when a procedural bar prevents re-
view on the merits and forecloses relief. Id. at 1089–90.
        Helton seeks to recast his “second or successive” procedural
bar as a “practical consideration” by emphasizing that claims of trial
misconduct are often unknown at the time of the first § 2255 mo-
tion. But McCarthan’s exception dealt with “practical considera-
tions . . . [which] might prevent . . . filing a motion to vacate”—that
is, practical considerations about the “available process,” not about
the likelihood of “substantive relief.” Id. at 1086, 1093 (emphasis
added). This petition does not fall within McCarthan’s “practical
considerations” exception.
USCA11 Case: 21-14306        Date Filed: 09/23/2022     Page: 4 of 4




4                      Opinion of the Court                21-14306

      Alternatively, Helton asks us to adopt the Seventh Circuit’s
newly discovered evidence rule from In re Davenport, 147 F.3d 605
(7th Cir. 1998). But in McCarthan, we expressly considered Dav-
enport and declined to adopt its test. 851 F.3d at 1084–85. And we
don’t defer to the circuit law of the sentencing court in a § 2241
habeas petition.
       Based on a review of the record and the parties’ briefs, we
conclude that, under our precedent, the district court properly held
that a § 2255 motion is not inadequate or ineffective to test the le-
gality of his detention. So Helton does not satisfy the saving clause
of § 2255(e), and the district court lacked jurisdiction to consider
his § 2241 petition. Accordingly, we affirm.
      AFFIRMED.